         Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 1 of 21



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                Greenbelt Division

Daisia Robinson-Thomas                  )
10314 Strathmore Hall Street            )
Apt. 108                                )
Rockville, Montgomery County, MD 20852, )
                                        )
                  Plaintiff,            )
       v.                               )
                                        )
Kavan Shaban                            )
6111 Roseland Drive                     )
                                        )
Rockville, Montgomery County, MD 20852,
                                        )
                                        )
       and
                                        )
                                        )
CWL Services LLC
                                        )
10411 Motor City Drive                  ) Civil Action No.: _______
Bethesda, Montgomery County, MD 20817, )
                                        )
Serve: Roger C. Samek, Esquire            JURY TRIAL REQUESTED
                                        )
       15245 Shady Grove Road           )
       Suite 300-North Lobby            )
       Rockville, MD 20850,             )
                                        )
       and                              )
                                        )
Cycloware, LLC                          )
10411 Motor City Drive                  )
Bethesda, Montgomery County, MD 20817, )
                                        )
Serve: Roger C. Samek, Esquire          )
       15245 Shady Grove Road           )
                                        )
       Suite 300-North Lobby
                                        )
       Rockville, MD 20850,             )
                                        )
                  Defendants.           )
                                     COMPLAINT

      Plaintiff Daisia Robinson-Thomas (hereinafter, “Plaintiff” or “Ms. Robinson-Thomas”)

brings this action against Mr. Kavan Shaban (“Defendant Shaban”), CWL Services LLC
           Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 2 of 21



(“Defendant CWL”), and Cycloware, LLC (“Defendant Cycloware”) (collectively, “the

Defendants”) to redress the Defendants’ willful violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq.; the Maryland Wage and Hour Law, MD Code, Labor and

Employment § 3-401 et seq.; the Maryland Wage Payment and Collection Law, MD Code,

Labor and Employment § 3-501 et seq.; the District of Columbia Minimum Wage Act Revision

Act, D.C. Code § 32-1003; the District of Columbia Wage Payment and Wage Collection Law,

as amended, D.C. Code § 32-1301 et seq.; breach of contract; defamation; and abuse of legal

process. In this suit, Ms. Robinson-Thomas seeks to recover:

       •   unpaid overtime wages denied to her by the Defendants’ willful violations of the

           FLSA and Maryland, District of Columbia, and Florida wage laws;

       •   liquidated damages under the FLSA;

       •   treble damages under the Maryland Wage Payment and Collection Law;

       •   liquidated damages equal to three times the unpaid wages due under District of

           Columbia Law;

       •   unpaid wages denied to her by the Defendants’ breach of contract;

       •   damages for defamation and abuse of legal process;

       •   pre- and post-judgment interest;

       •   attorney’s fees;

       •   costs;

       •   equitable relief; and

       •   such other relief as the Court may deem just and proper.




                                              -2-
             Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 3 of 21



                             JURISDICTION, VENUE & PARTIES
        1.       This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 1331 (Federal

Question) and § 1367 (Supplemental Jurisdiction).

        2.       This Court has personal jurisdiction over Defendant Shaban because he resides

and does business in the State of Maryland.

        3.       This Court has personal jurisdiction over Defendant CWL because that defendant

is a company organized under the laws of the State of Maryland and has substantial, continuous,

and systematic contacts with the State of Maryland.

        4.       This Court has personal jurisdiction over Defendant Cycloware because that

defendant is a company organized under the laws of the State of Maryland and has substantial,

continuous, and systematic contacts with the State of Maryland.

        5.       In addition, this Court has personal jurisdiction over each of the Defendants

because their unlawful actions that form the basis for this Complaint occurred in whole or in part

in the State of Maryland.

        6.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)

because it is the judicial district in which the Defendants reside. Also, venue is proper in this

judicial district pursuant to 28 U.S.C. § 1391(b)(2) because it is the judicial district in which a

substantial part of the events or omissions giving rise to the Complaint occurred. Among other

connections, Ms. Robinson-Thomas was employed by the Defendants in this judicial district

from September 2018 through March 23, 2019. Also, during Ms. Robinson-Thomas’ entire

employment with the Defendants, her paycheck bore the address of Defendant CWL in this

judicial district.

        7.       Ms. Robinson-Thomas is an individual currently and at all times relevant to this

Complaint, residing in the State of Maryland.


                                                -3-
             Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 4 of 21



        8.      Defendant Kavan Shaban is an individual residing in the State of Maryland. At all

relevant times, Defendant Shaban had a significant ownership interest in each of the other

Defendants, exercised day-to-day control of the operations of each of the other Defendants, and

was involved in the supervision and payment of the employees of each of the other Defendants,

in general, and Ms. Robinson-Thomas, in particular.

        9.      Defendant CWL is a limited liability company organized under the laws of the

State of Maryland.

        10.     Defendant Cycloware is a limited liability company organized under the laws of

the State of Maryland. At the time of this filing, Defendant Cycloware is not in good standing in

the State of Maryland.

        11.     Defendants CWL and Cycloware are operated together by Defendant Shaban

without observing corporate formalities. For example, Ms. Robinson-Thomas, as the nanny for

Defendant Shaban’s children, was paid by checks drawn on the account of Defendant CWL and

bearing the same street address as Defendant Cycloware, and she was provided with a car leased

by Defendant Cycloware. Similarly, Defendant Shaban directed employees of Defendant

Cycloware who were developing software for another entity controlled by Defendant Shaban

(Persona Doctors) to work out of his personal residence.

                                                  FACTS

        12.     By letter dated January 23, 2018, Defendant Shaban offered Ms. Robinson-

Thomas the position of “Nanny” for his two minor sons, then aged seven and nearly five,

respectively. The offer letter stated, in part:

                     The position will pay $25 per hour of actual work. The first 90 days
                     are a probationary period. After you have started in the position I will
                     follow up with a detailed schedule, work duties and a contract.



                                                   -4-
           Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 5 of 21



        13.    Subsequently, Defendant Shaban and Ms. Robinson-Thomas entered into a

“Caregiver Employment Agreement.” That agreement states that it was “made on January 3,

2018”; however, that date is a clerical error. Defendant Shaban signed the “Caregiver

Employment Agreement” on March 14, 2018, and Ms. Robinson-Thomas signed it on March 19,

2018.

        14.    The Caregiver Employment Agreement defines Kavan Shaban as “Employer” and

Daisia Robinson as “Employee.” Daisia Robinson is the same person as Plaintiff.

        15.    The terms of the Caregiver Employment Agreement included the following (all

bold, underlining and italics as in original):

                   1. Employee shall start employment on January 25, 2018. . . .
                   3. Location of Employment:
                      -- 2935 49th Street, NW, Washington, DC 20016
                      -- 6111 Roseland Drive, Rockville, MD 20852
                      -- 17885 Collins Ave, #4405, North Miami Beach, FL 33160
                   4. Employer Contact:
                      -- Kavan J. Shaban
                      -- ks@cwl-service.com
                      -- 703-405-5338
                   5. 2 children . . . .
                   6. Employee will live out

                   Work Schedule
                   Employee shall work the following schedule when the Employer has
                   custody of any of his children:

                       •   On School days or days there is camp, Employee will work
                           from at least 6am to 9am and 2pm to 9pm.
                       •   On Non-school days (weekends, holidays, etc.), Employee will
                           work from 9am to 9pm.

                   Wages
                   The Employer shall pay the Employee the following wages:

                       1. Regular rate of pay is $25.00 per hour.
                       2. Overtime Rate is $37.50 per hour and is calculated as any


                                                 -5-
          Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 6 of 21



                          hours over 80 per 2-week schedule.
                     3.   Employee is responsible for monitoring their [sic] overtime
                          hours and reporting them to the Employer no later than 7 days
                          after the close of the last 2-week schedule.
                     4.   Employer will pay a $100.00 stipend per day for travel days,
                          plus hourly pay for hours work [sic]
                     5.   Employer commits to contract with Caregiver for an aggregate
                          if [sic] 80 hours per 2-week schedule with preference for times
                          the Employer has his children. However, any times not taken
                          when children are Employer [sic] will not be made up with
                          non-children time. . . .
                     7.   Wages shall be paid on every other Friday or as set by written
                          notice.

       16.    Ms. Robinson-Thomas was employed at the D.C. address listed in the Caregiver

Employment Agreement from January through early September 2018. Ms. Robinson-Thomas

was employed at the Maryland address listed in the Caregiver Employment Agreement from

early September 2018 through March 23, 2019. Throughout her employment, Ms. Robinson-

Thomas traveled occasionally to Florida with Defendant Shaban’s family, but her primary place

of employment remained in D.C. or Maryland, respectively.

       17.    Ms. Robinson-Thomas did not “live in” at the D.C. or Maryland “Location[s] of

Employment” listed in the Caregiver Employment Agreement.

       18.    During Ms. Robinson-Thomas’ tenure with the Defendants, she often worked

more than 40 hours in a workweek and sometimes more than 90 hours in a workweek. The

Defendants never paid Ms. Robinson-Thomas an overtime premium as required by law and by

the Caregiver Employment Agreement.

       19.    On some occasions, Ms. Robinson-Thomas was given fewer than 40 hours of

work in a workweek such that, in six instances, Defendants did not give Ms. Robinson-Thomas

the “80 hours per 2-week schedule” promised by the Caregiver Employment Agreement.



                                              -6-
          Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 7 of 21



       20.      Ms. Robinson-Thomas’ position with the Defendants was as a nanny for

Defendant Shaban's two small children. She did not have a primary duty that was management of

the enterprise in which she was employed or of a customarily recognized department or

subdivision thereof.

       21.      Ms. Robinson-Thomas’ position with the Defendants did not require her to

customarily and regularly direct the work of two or more other employees.

       22.      Ms. Robinson-Thomas’ position with the Defendants did not provide her with the

authority to hire or fire other employees.

       23.      Ms. Robinson-Thomas’ position with the Defendants did not have a primary duty

that was the performance of office or non-manual work directly related to the management or

general business operations of the employer or the employer’s customers.

       24.      Ms. Robinson-Thomas’ position with the Defendants did not have a primary duty

that included the exercise of discretion and independent judgment with respect to matters of

significance.

       25.      During Ms. Robinson-Thomas’ employment by the Defendants, she was not paid

on a “salary basis” within the meaning of 29 C.F.R. Part 541. Specifically, Ms. Robinson-

Thomas did not regularly receive each pay period on a weekly, or less frequent basis, a

predetermined amount greater than $455 per week constituting all or part of her compensation,

which amount was not subject to reduction because of variations in the quality or quantity of the

work performed. Instead, Ms. Robinson-Thomas was paid on an hourly basis, and the

Defendants did not consistently observe regular paydays.




                                               -7-
          Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 8 of 21



       26.    Specifically, during calendar year 2018, Ms. Robinson-Thomas was paid weekly

on regular paydays. Beginning in January 2019, however, she was not paid on regular paydays.

Instead, pay periods ranged from as few as 13 days to as many as 18 days.

       27.    During her employment, Ms. Robinson-Thomas’ paychecks identified “CWL

Services LLC” -- i.e., Defendant CWL -- as the “Employer.”

       28.    During her employment as nanny to Defendant Shaban’s children, Ms. Robinson-

Thomas was given use of a car for work purposes that was leased in the name of Defendant

Cycloware.

       29.    Also, during her employment as nanny to Defendant Shaban’s children, Ms.

Robinson-Thomas was given an email address on the domain of Defendant Cycloware.

       30.    When Ms. Robinson-Thomas resigned her position as nanny to Defendant

Shaban’s children due to the hostile work environment described below, she received an email

from Defendant Shaban’s brother, Shawn Shaban, who worked for Defendant CWL, telling her:

                  We will need to arrange for an exit interview on Friday at the office in
                  Bethesda to return company property and receive your final paycheck.
                  Jason and Vasili will do the exit.

“Vasili” referred to Vasilios Tombros, also an employee of Defendant CWL. “Jason” referred to

Jason Herman, Vice President of Operations for Persona Doctors, another entity controlled by

Defendant Shaban.

       31.    Throughout her employment, Ms. Robinson-Thomas was subjected to a racially

and sexually hostile working environment caused by Defendant Shaban. Defendant Shaban

frequently used the word “Nigga” in his daily conversations and made inappropriate racist

comments such as, “Black People are f***ing lazy,” and “Black people suck at everything

except for sports,” or words to that effect. Some of these comments were made in front of one or



                                              -8-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 9 of 21



more of Defendant Shaban’s minor children, for whom Ms. Robinson-Thomas was employed to

be Nanny or Caregiver.

          32.   Ms. Robinson-Thomas is African-American.

          33.   Defendant Shaban also made sexist comments, such as commenting on Ms.

Robinson-Thomas’ body-type, and telling her, among other inappropriate comments, “If you

ever get fat, I’ll fire you.” Additionally, he showed nude pictures to some of his employees while

they worked.

          34.   On March 23, 2019, Ms. Robinson-Thomas resigned from her position due to the

ongoing hostile work environment.

          35.   On November 27, 2019, Ms. Robinson-Thomas filed a Charge of Discrimination

with the U.S. Equal Employment Opportunity Commission (“EEOC”) based on the hostile work

environment described above. That Charge was assigned the case number 531-2019-03631 and

is currently being investigated by the EEOC.

          36.   On at least two occasions, Ms. Robinson-Thomas had to purchase airline tickets

for herself at her own expense even though the travel was in connection with Defendant

Shaban’s and his children’s travels.

                                         COUNT I
                      (Fair Labor Standards Act—against all Defendants)

          37.   Plaintiff incorporates by reference paragraphs 1 through 36 above as if stated fully

herein.

          38.   At all relevant times, Defendant CWL was Ms. Robinson-Thomas’ “employer”

within the meaning of the FLSA.

          39.   At all relevant times, Defendant CWL was an enterprise engaged in commerce or

in the production of goods for commerce.


                                                -9-
         Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 10 of 21



       40.    At all relevant times, Defendant Cycloware was Ms. Robinson-Thomas’

“employer” within the meaning of the FLSA.

       41.    At all relevant times, Defendant Cycloware was an enterprise engaged in

commerce or in the production of goods for commerce.

       42.    At all relevant times, Defendant Shaban was Ms. Robinson-Thomas’ “employer”

within the meaning of the FLSA.

       43.    At all relevant times, Defendant Shaban, through Defendant CWL and/or

Defendant Cycloware, was an enterprise engaged in commerce or in the production of goods for

commerce.

       44.    At all relevant times, Defendant Shaban was a person acting directly or indirectly

in the interest of an employer (Defendant CWL and/or Defendant Cycloware) in relation to an

employee (Ms. Robinson-Thomas).

       45.    At all relevant times, two or more of the Defendants were joint employers of Ms.

Robinson-Thomas within the meaning of the FLSA.

       46.    At all relevant times, Ms. Robinson-Thomas was an “employee” within the

meaning of the FLSA.

       47.    At all relevant times, Ms. Robinson-Thomas was a non-exempt employee for

purposes of sections 6 and 7 of the FLSA (29 U.S.C. §§ 206, 207) and 29 C.F.R. Part 541.

       48.    As a non-exempt employee, Ms. Robinson-Thomas was entitled to be paid not

less than one and one-half times the regular rate at which she was employed for every hour

worked in excess of 40 hours in a workweek.




                                              -10-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 11 of 21



          49.   Ms. Robinson-Thomas’ contract acknowledged that she was entitled to overtime

pay at the rate of $37.50 per hour worked, which is one and one-half times the regular rate at

which she was employed, i.e., $25 per hour worked.

          50.   During Ms. Robinson-Thomas’ tenure with the Defendants, she often worked

more than 40 hours in a workweek and sometimes more than 90 hours in a workweek.

          51.   The Defendants paid Ms. Robinson-Thomas straight time for her overtime work,

thus demonstrating that they were aware of the hours she worked, but they did not pay her the

overtime premium to which she was entitled for her overtime work.

          52.   Pursuant to section 16 of the FLSA (29 U.S.C. § 216), Ms. Robinson-Thomas is

entitled to receive $9,156.05 in unpaid overtime premiums for calendar year 2018.

          53.   In addition, pursuant to section 16 of the FLSA (29 U.S.C. § 216), Ms. Robinson-

Thomas is entitled to receive approximately $2,300 in unpaid overtime premiums for calendar

year 2019. The exact amount due can be determined only after discovery of records of hours

work and payroll records in the sole possession of one or more of the Defendants.

          54.   Also, pursuant to section 16 of the FLSA (29 U.S.C. § 216), Ms. Robinson-

Thomas is entitled to receive an additional amount equal to the overtime wages due as liquidated

damages.

          55.   Also, pursuant to section 16 of the FLSA (29 U.S.C. § 216), Ms. Robinson-

Thomas is entitled to a reasonable attorney’s fee to be paid by the defendant, and costs of this

action.

                                       COUNT II
                   (Maryland Wage and Hour Law—against all Defendants)

          56.   Plaintiff incorporates by reference paragraphs 1 through 36 above as if stated fully

herein.


                                                -11-
           Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 12 of 21



       57.     At all relevant times from early September 2018 through March 23, 2019,

Defendant CWL was Ms. Robinson-Thomas’ “employer” within the meaning of the Maryland

Wage and Hour Law, MD Code, Labor and Employment § 3-401 et seq., including § 3-415.

       58.     At all relevant times from early September 2018 through March 23, 2019,

Defendant Cycloware was Ms. Robinson-Thomas’ “employer” within the meaning of the

Maryland Wage and Hour Law, MD Code, Labor and Employment § 3-401 et seq., including

§ 3-415.

       59.     At all relevant times from early September 2018 through March 23, 2019,

Defendant Shaban was Ms. Robinson-Thomas’ “employer” within the meaning of the Maryland

Wage and Hour Law, MD Code, Labor and Employment § 3-401 et seq., including § 3-415.

       60.     At all relevant times from early September 2018 through March 23, 2019, two or

more of the Defendants were joint employers of Ms. Robinson-Thomas for purposes of the

Maryland Wage and Hour Law, MD Code, Labor and Employment § 3-401 et seq., including

§ 3-415 and § 3-427.

       61.     At all relevant times from early September 2018 through March 23, 2019, Ms.

Robinson-Thomas was an “employee” covered by the Maryland Wage and Hour Law, MD

Code, Labor and Employment § 3-401 et seq., including § 3-415 and § 3-427.

       62.     Under the Maryland Wage and Hour Law, MD Code, Labor and Employment

§ 3-401 et seq., including § 3-415, Ms. Robinson-Thomas was entitled to be paid not less than

one and one-half times the usual hourly wage, computed in accordance with § 3-420, for every

hour worked in excess of 40 hours in a workweek.

       63.     During Ms. Robinson-Thomas’ tenure with the Defendants, she often worked

more than 40 hours in a workweek and sometimes more than 90 hours in a workweek.




                                            -12-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 13 of 21



          64.   The Defendants paid Ms. Robinson-Thomas straight time for her overtime work,

thus demonstrating that they were aware of the hours she worked, but they did not pay her the

overtime premium to which she was entitled for her overtime work.

          65.   Pursuant to the Maryland Wage and Hour Law, MD Code, Labor and

Employment § 3-401 et seq., including § 3-415 and § 3-427, Ms. Robinson-Thomas is entitled to

receive approximately $5,950 in unpaid overtime wages for the period from early September

2018 through March 23, 2019, when she was employed in Maryland. The exact amount due can

be determined only after discovery of records of hours work and payroll records in the sole

possession of one or more of the Defendants.

          66.   Also, pursuant to the Maryland Wage and Hour Law, MD Code, Labor and

Employment § 3-401 et seq., including § 3-427, Ms. Robinson-Thomas is entitled to receive an

additional equal amount as liquidated damages.

          67.   Also, pursuant to the Maryland Wage and Hour Law, MD Code, Labor and

Employment § 3-401 et seq., including § 3-427, Ms. Robinson-Thomas is entitled to counsel fees

and other costs.

                                     COUNT III
            (Maryland Wage Payment and Collection Law—against all Defendants)

          68.   Plaintiff incorporates by reference paragraphs 1 through 67 above as if stated fully

herein.

          69.   At all relevant times from early September 2018 through March 23, 2019, the

Defendants, individually and/or jointly, were Ms. Robinson-Thomas’ “employer” within the

meaning of the Maryland Wage Payment and Collection Law, MD Code, Labor and

Employment § 3-501 et seq., including § 3-502.




                                                -13-
           Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 14 of 21



       70.     At all relevant times from early September 2018 through March 23, 2019, Ms.

Robinson-Thomas was an “employee” covered by the Maryland Wage Payment and Collection

Law, MD Code, Labor and Employment § 3-501 et seq., including § 3-502.

       71.     Under the Maryland Wage Payment and Collection Law, MD Code, Labor and

Employment § 3-501 et seq., including § 3-502, the Defendants, individually and/or jointly, were

required to establish regular pay periods for Ms. Robinson-Thomas.

       72.     The Defendants did not consistently establish regular pay periods for Ms.

Robinson-Thomas.

       73.     Under the Maryland Wage Payment and Collection Law, MD Code, Labor and

Employment § 3-501 et seq., including § 3-502, if the regular payday of an employee (Ms.

Robinson-Thomas) fell on a non-workday, the employer (the Defendants, jointly or separately)

was required to pay the employee on the preceding workday.

       74.     The Defendants did not pay Ms. Robinson-Thomas on the preceding workday

when the regular payday fell on a non-workday.

       75.     The Defendants did not give Ms. Robinson-Thomas, at the time of hiring in

Maryland, notice of the regular paydays that the employer set as required by the Maryland Wage

Payment and Collection Law, MD Code, Labor and Employment § 3-501 et seq., including

§ 3-504.

       76.     More than two weeks have elapsed from the date on which the Defendants were

required to have paid Ms. Robinson-Thomas the overtime wages due her under the Fair Labor

Standards Act (Count I, above) and/or the Maryland Wage and Hour Law (Count II, above).

       77.     Pursuant to the Maryland Wage Payment and Collection Law, MD Code, Labor

and Employment § 3-501 et seq., including § 3-507.2, Ms. Robinson-Thomas is entitled to an




                                             -14-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 15 of 21



amount not exceeding three times the unpaid overtime wages, and reasonable counsel fees and

other costs.

                                          COUNT IV
                         (D.C. Code § 32-1003—against all Defendants)

          78.   Plaintiff incorporates by reference paragraphs 1 through 36 above as if stated fully

herein.

          79.   At all relevant times from January 23, 2018 through early September 2018,

Defendant CWL was Ms. Robinson-Thomas’ “employer” within the meaning of D.C. Code 32-

1002 et seq.

          80.   At all relevant times from January 23, 2018 through early September 2018,

Defendant Cycloware was Ms. Robinson-Thomas’ “employer” within the meaning of D.C. Code

32-1002 et seq.

          81.   At all relevant times from January 23, 2018 through early September 2018,

Defendant Shaban was Ms. Robinson-Thomas’ “employer” within the meaning of D.C. Code 32-

1002 et seq.

          82.   At all relevant times from January 23, 2018 through early September 2018, two or

more of the Defendants were joint employers of Ms. Robinson-Thomas for purposes of D.C.

Code § 32-1002, D.C. Code § 32-1003, and D.C. Code § 32-1012.

          83.   At all relevant times from January 23, 2018 through early September 2018, Ms.

Robinson-Thomas was an “employee” covered by D.C. Code 32-1002.

          84.   Under D.C. Code 32-1003, Ms. Robinson-Thomas was entitled to be paid not less

than one and one-half times the usual hourly wage, computed in accordance with § 32-1003, for

every hour worked in excess of 40 hours in a workweek.




                                                -15-
          Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 16 of 21



       85.     During Ms. Robinson-Thomas’ tenure with the Defendants, she often worked

more than 40 hours in a workweek and sometimes more than 90 hours in a workweek.

       86.     The Defendants paid Ms. Robinson-Thomas straight time for her overtime work,

thus demonstrating that they were aware of the hours she worked, but they did not pay her the

overtime premium to which she was entitled for her overtime work.

       87.     Pursuant to D.C. Code 32-1003 and D.C. Code 32-1012, Ms. Robinson-Thomas is

entitled to receive approximately $5,509.54 in unpaid overtime wages for the period from

January 23, 2018 through early September 2018, when she was employed in the District of

Columbia.

       88.     Also, pursuant to D.C. Code 32-1012, Ms. Robinson-Thomas is entitled to receive

an additional equal amount as liquidated damages equal to treble the amount of unpaid wages.

                                          COUNT V
                         (D.C. Code § 32-1302—against all Defendants)

       89.     Plaintiff incorporates by reference paragraphs 1 through 36 and 78 through 88

above as if stated fully herein.

       90.     At all relevant times from January 23, 2018 through early September 2018, the

Defendants, individually and/or jointly, were Ms. Robinson-Thomas’ “employer” within the

meaning of D.C. Code 32-1301.

       91.     At all relevant times from January 23, 2018 through early September 2018, Ms.

Robinson-Thomas was an “employee” covered by D.C. Code 32-1301.

       92.     Under D.C. Code 32-1302, the Defendants, individually and/or jointly, were

required to establish regular pay periods for Ms. Robinson-Thomas.

       93.     The Defendants did not establish regular pay periods for Ms. Robinson-Thomas,

in that they did not pay her overtime on a regular schedule.


                                               -16-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 17 of 21



          94.    Under D.C. Code 32-1302, an employer shall pay all wages earned to his or her

employees on regular paydays designated in advance by the employer and at least twice during

each calendar month.

          95.    The Defendants did not pay Ms. Robinson-Thomas all wages earned on

designated paydays or at least twice a month.

          96.    More than two weeks have elapsed from the date on which the Defendants were

required to have paid Ms. Robinson-Thomas the overtime wages due her under the Fair Labor

Standards Act (Count I, above) and/or District of Columbia law (Count IV, above).

          97.    Pursuant to D.C. Code 32-1308, Ms. Robinson-Thomas is entitled to an amount

not exceeding three times the unpaid overtime wages, reasonable counsel fees and other costs,

and any wages unlawfully withheld.

                                            COUNT VI
                                        (Breach of Contract)

          98.    Plaintiff incorporates by reference paragraphs 1 through 36 above as if stated fully

herein.

          99.    In the Caregiver Employment Agreement, “Employer commit[ted] to contract

with Caregiver for an aggregate if [sic] 80 hours per 2-week schedule.”

          100.   In the two-week periods ending March 6, 2018; April 3, 2018; June 26, 2018; July

10, 2018; and August 21, 2018, and also in the 18-day period ending January 10, 2019, the

Defendants did not provide Ms. Robinson-Thomas with 80 hours of work and did not pay Ms.

Robinson-Thomas for 80 hours.

          101.   Not paying Ms. Robinson-Thomas “for an aggregate [of] 80 hours per 2-week

schedule” was a breach of the Caregiver Employment Agreement.




                                                 -17-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 18 of 21



          102.   Not paying Ms. Robinson-Thomas overtime at the rate of $37.50 per hour also

was a breach of the Caregiver Employment Agreement.

          103.   Ms. Robinson-Thomas was damaged by the Defendants’ breach of the Caregiver

Employment Agreement.

          104.   Ms. Robinson-Thomas is entitled to an additional $2,998.50 in wages as damages

for the Defendants’ failure to pay “for an aggregate [of] 80 hours per 2-week schedule.”

          105.   Ms. Robinson-Thomas also is entitled to approximately $11,500 in additional

wages as damages for the Defendants’ failure to pay her overtime in accordance with the

Caregiver Employment Agreement.

          106.   Requiring Ms. Robinson-Thomas to purchase her own airline tickets also was a

breach of contract and Ms. Robinson-Thomas is entitled to be reimbursed for those tickets.

                                        COUNT VII
                            (Defamation—against Defendant Shaban)
          107.   Plaintiff incorporates by reference paragraphs 1 through 36 above as if stated fully

herein.

          108.   On or about May 27, 2019, approximately two months after Ms. Robinson-

Thomas’ resignation due to the hostile work environment, Defendant Shaban filed two Petitions

for Peace Order in the District Court of Maryland for Montgomery County against Ms.

Robinson-Thomas, alleging that Ms. Robinson-Thomas had improperly contacted Defendant

Shaban’s children, her former charges, and their mother, and purporting to seek protection

against such contact.

          109.   Defendant Shaban knew that Ms. Robinson-Thomas was not a threat to the

children and his peace order filings were made in bad faith without substantial justification.




                                                 -18-
          Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 19 of 21



       110.    The statements in the two Petitions for Peace Order that Ms. Robinson-Thomas

had improperly contacted her former charges, Defendant Shaban’s children, and their mother

were false.

       111.    The filing of two Petitions for Peace Order against Ms. Robinson-Thomas was a

defamatory communication--i.e., Defendant Shaban communicated false statements tending to

expose Ms. Robinson-Thomas to public scorn, hatred, contempt, or ridicule to a third person who

reasonably recognized the statement as being defamatory.

       112.    Defendant Shaban was at fault in communicating the statements.

       113.    Ms. Robinson-Thomas suffered harm, including that she had to hire an attorney to

represent her in the peace order proceedings, at a cost of $2,000.

                                       COUNT VIII
                    (Abuse of Legal Process—against Defendant Shaban)
       114.    Plaintiff incorporates by reference paragraphs 1 through 36 and paragraphs 107

through 113 above as if stated fully herein.

       115.    Defendant Shaban willfully used process, i.e., his two Petitions for Peace Order,

for an illegal purpose in order to satisfy his ulterior motive of punishing and harassing Ms.

Robinson-Thomas for resigning due to the hostile work environment he created.

       116.    Defendant Shaban knew that Ms. Robinson-Thomas was not a threat to the

children and his peace order filings were made in bad faith without substantial justification.

       117.    Ms. Robinson-Thomas was damaged by Defendant Shaban’s perverted use of

process, including that she had to hire an attorney to represent her in the peace order

proceedings, at a cost of $2,000.

       118.    Also, or alternatively, Defendant Shaban engaged in the malicious misuse or

misapplication of the Petition for Peace Order process to accomplish some purpose not



                                               -19-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 20 of 21



warranted, i.e., to punish and harass Ms. Robinson-Thomas by trying to obtain a result not

lawfully or properly attainable.

       119.     After causing Ms. Robinson-Thomas to incur attorney fees to defend herself,

Defendant Shaban did not show up for the hearing scheduled by the court, thus acknowledging

that his filing lacked merit and was made for the sole purpose of punishing and harassing Ms.

Robinson-Thomas.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff, Daisia Robinson-Thomas respectfully requests that this Court

enter judgment against the Defendants providing the following relief:

       A.       Overtime wages in an amount to be determined at trial;

       B.       Treble damages pursuant to the Maryland Code for unpaid wages during the time

                that Ms. Robinson-Thomas was employed in Maryland, and treble damages

                pursuant to the D.C. Code for unpaid wages during the time that Ms. Robinson-

                Thomas was employed in the District of Columbia;

       C.       In the alternative, an amount equal to the unpaid overtime wages as liquidated

                damages pursuant to the Fair Labor Standards Act;

       D.       In the alternative, liquidated damages pursuant to the Maryland Code for unpaid

                wages during the time that Ms. Robinson-Thomas was employed in Maryland,

                and liquidated damages pursuant to the D.C. Code for unpaid wages during the

                time that Ms. Robinson-Thomas was employed in the District of Columbia;

       E.       Damages in an amount to be determined at trial for the Defendants’ breaches of

                the Caregiver Employment Agreement;

       F.       Compensatory damages in an amount to be determined at trial for Defendant

                Shaban’s defamation and abuse of process;


                                              -20-
            Case 8:20-cv-00221-PX Document 1 Filed 01/24/20 Page 21 of 21



       G.       Punitive damages in an amount to be determined at trial for the Defendants’

                defamation and abuse of process;

       H.       An award of pre- and post-judgment interest, costs and attorney fees; and

       I.       Such other relief as this Court shall deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury in this action.

                                         VERIFICATION

       I, Daisia Robinson-Thomas, declare verify under penalty of perjury that the foregoing is

true and correct.

       Executed on January 24, 2020.



January 24, 2020                              Respectfully submitted,


                                              By:
                                                    Shlomo D. Katz (BAR NO. 22304)
                                                    BROWN RUDNICK LLP
                                                    601 13th Street, N.W., Suite 600
                                                    Washington, DC 20005
                                                    Telephone: (202) 536-1753
                                                    Facsimile: (617) 289-0775
                                                    SKatz@brownrudnick.com

                                                    Alex Fraser (BAR NO. 20607)
                                                    BROWN RUDNICK LLP
                                                    7 Times Square
                                                    New York, NY 10036
                                                    Telephone: (212) 209-4829
                                                    Facsimile: (212) 209-4801
                                                    AFraser@brownrudnick.com

                                                    Attorneys for Plaintiff




                                                -21-
